                 Case 2:18-cr-00175-TLN Document 94 Filed 03/23/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00175 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   YOVANNY ONTIVEROS,                                  DATE: March 25, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on March 25, 2021.
21          2.      By this stipulation, defendant now moves to continue the status conference until June 3,
22 2021, at 9:30 a.m., and to exclude time between March 25, 2021, and June 3, 2021, under Local Code

23 T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:
25                  a)     The government has represented that the discovery associated with this case
26          includes over 200 pages of materials, including reports, alien files, and documents related to
27          expert opinions regarding methamphetamine. All of this discovery has been either produced
28          directly to counsel and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00175-TLN Document 94 Filed 03/23/21 Page 2 of 3


 1               b)      Counsel for defendant desires additional time to review this discovery with his

 2        client, conduct independent factual investigation, conduct legal research into sentencing and trial

 3        issues, and otherwise prepare for trial.

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6        into account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of March 25, 2021 to June 3, 2021,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial.

17                                    [CONTINUED ON NEXT PAGE]

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00175-TLN Document 94 Filed 03/23/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 22, 2021                                    PHILLIP A. TALBERT
 6                                                            Acting United States Attorney
 7
                                                              /s/ CAMERON L. DESMOND
 8                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
 9

10
     Dated: March 22, 2021                                    /s/ Jerome Price
11                                                            Jerome Price
12                                                            Counsel for Defendant
                                                              YOVANNY ONTIVEROS
13
                                            FINDINGS AND ORDER
14
            IT IS SO FOUND AND ORDERED this 22nd day of March, 2021.
15

16

17

18
                                                                Troy L. Nunley
19                                                              United States District Judge

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
